Citation Nr: 0013173	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).



REMAND

The veteran's service medical records have not been 
associated with his claims folder.  While the RO has 
requested on two occasions that the National Personnel 
Records Center (NPRC) furnish any and all such records, no 
records have been forthcoming, nor has the NPRC indicated 
that these records have been destroyed or are otherwise 
unavailable.  The Board must point out that, while the RO, in 
its November 1998 rating decision, found that the NPRC 
"indicates these records were destroyed by fire," no such 
indication is reflected by the documentation prepared by the 
NPRC and associated with the claims folder.  The Board must 
also point out that any failure by VA to obtain available 
service medical records means that finality does not attach 
to any decision on that issue; see Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the NPRC 
furnish legible copies of all service 
medical records that pertain to the 
veteran.  If any or all such records have 
been destroyed, to include as a result of 
the July 1973 fire at the NPRC, or are 
otherwise unavailable, the NPRC should so 
indicate in writing.

2.  Following satisfactory completion of 
the above action, the RO should again 
review the veteran's claims, with regard 
to any additional evidence that has been 
received, and determine whether service 
connection for hepatitis and peptic ulcer 
disease can now be granted.  If the 
decision remains in whole or in part 
adverse to the veteran, he and his 
representative should be provided with a 
Supplemental Statement of the Case, and 
with a reasonable period of time within 
which to respond 

thereto.  The case should then be 
returned to the Board for further review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process concerns.  No 
inference as to the ultimate disposition of these claims 
should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



